                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                             Plaintiff,

               V.                                  Case No. 19-cv-837-bbc

 ESTATE OF JAMES L. RIEHLE
 (DECEASED), and JOSEPH A RIEHLE,

                             Defendants.


                      JUDGMENT OF FORECLOSURE AND SALE


       The Defendants, Estate of James L. Riehle and Joseph A. Riehle, having failed to

appear, plead, or otherwise defend in this action, and default having been entered on

January 7, 2020, and counsel for Plaintiff United States of America having requested

judgment against the defaulted Defendants and having filed a proper motion and

declarations in accordance with Fed. R. Civ. P. 55(a) and (b);

       Judgment is hereby entered in favor of the United States and against Defendants

as follows:

       1.     There is now due and owing to the United States as of and including

March 18, 2020, the sum set forth in Attachment A

       2.     The Defendants shall not be granted a right of redemption.
       3.     The United States is entitled to Judgment of Foreclosure and Sale in the

usual form on the mortgaged premises, located in Marathon County, Wisconsin, and

described more specifically as:

       Lot 1, Certified Survey Map No. 17982, recorded in the office of the Register
       of Deeds for Marathon County, Wisconsin, in Volume 87 of Certified
       Survey Maps, Page 97, as Document No. 1754608, located in the Town of
       Wausau, County of Marathon, State of Wisconsin.

       For information purposes only:

       Property Address: 236433 Jim Moore Creek Rd, Wausau, WI 54403
       Tax Key Number: 080-2908-092-0988

       4.     The mortgaged premises shall be sold as a whole at public auction in the
                                                                             t
County of Marathon, State of Wisconsin, by or under the direction of the United States

Marshal for the Western District of Wisconsin.

       5.     The Defendants, their heirs, successors and assigns, anc~. all persons

claiming under them or either of them after the filing of notice of theyendency of this

action, be forever barred and foreclosed of all right, title, interest, and equity of

redemption in said mortgaged premises.

       6.     In case of sale pursuant hereto:
                                                                      '
              a)     the United States Marshal shall give public notice of the time and

       place of the sale as required by law, and that notice of the sale be published in

       the Wausau Daily Herald, a newspaper published in the City of Wausau,
                                                                         '
       Marathon County, Wisconsin;

              b)     the United States Marshal shall allow any of the parties to this

       action to purchase at the sale the above-described premises;


                                              2
       c)     the United States Marshal shall file with the Clerk of this Court his

report of the sale, and shall also immediately after the sale deposit the proceeds

thereof, after deducting the costs and expenses of the sale unless otherwise

ordered by the Court;

       d)     the United States Marshal may accept from the purchaser at such

sale, as a deposit or down payment upon the same, not less than ten percent

(10%) of the purchase price, in which case such amount shall be deposited as

above provided, and the balance of the sale price shall be paid to the United

States Marshals' Service by the purchaser at the sale, within thirty (30) days of

the date of sale, except that if the United States is the successful bidder at the

sale, the United States Marshal may take the receipt of the United States in lieu of

cash payment;

       e)      the United States Marshal, upon compliance on the part of the

purchaser with the terms of the sale as required by law, and upon confirmation

of the sale by the Court, shall make and execute to the purchaser a deed to the

premises so sold, as above described, stating the price paid therefor;

       f)     the United States Marshal shall deliver the deed/ to the purchaser,

upon compliance by the purcha$er with the terms of the sale, and the payment

by him of any balance of the sale price to be paid, and upon confirmation of the

sale by the Court;

       g)     the United States Marshal shall thereupon pay from the proceeds of

the sale all claims superior to the United States as determined by the Court, and


                                       3
       to the United States, the amount of said judgment, together with interest from

       the date of judgment on all of said sums, as set forth in 28 U.S.C. § 1961(a), from

       the date hereof, or so much thereof as the monies derived from the sale of the

       premises will pay the same, and take receipts therefor; and

              h)     The surplus money, if any, shall be subject to the further order of

       the Court.

       7.     If the proceeds of such sale be insufficient to pay the amounts aforesaid,

the United States Marshal shall specify the amount of the deficiency in his report of sale.

Deficiency judgment is not being sought herein.

      8.     Upon confirmation of sale of the mortgaged premises:

             a)      the purchaser or purchasers, or his or their heirs, representatives or

      assigns, be let into possession of the premises sold, upon production of the

      Marshal's deed thereto or duly authenticated copy thereof;

             b)     any of the parties to this action who may be in possession of the

      premises, and every other person who since the filing of notice of the pendency
                                                                        I
                                                                        I
                                                                       I
      of this action has come into possession of the same or any part thereof under

      them or either of them shall deliver to such grantee or grante~s named in the

      deed possession of the mortgaged premises, and
                                                                       !
                                                                       I


             c)     a writ of assistance· shall issue if necessary to sec~re such
                                                                       i
                                                                       i
      possession.
                                                                  I
      9.     The United States may pay any taxes or insurance pre111iums on the

mortgaged premises now due or which shall hereafter become due before the sale


                                            4
       Case: 3:19-cv-00837-bbc Document#: 11 Filed: 03/05/20 page 5 of 5




thereof and have a lien on the premises for the amount so paid with interest as set forth

in 28 U.S.C. § 1961(a); and that in the event any such payments are made, the United

States may obtain an order at the foot of this judgment directing that the amounts so

paid, with interest, be likewise paid from the proceeds of the sale or redemption of the

1ll.Ortgaged premises.

       10.    Defendants and all persons claiming under them be and they are hereby

enjoined from committing waste upon the mortgaged premises and from doing any

other act that may impair the value of the same.

       Dated this /   £5"7;;   of   mbi.f'ult\.___, 2020.
                                                  BY THE COURT:




                                                  United St tes District J~dge
                                                  Western District of Wisconsin

                                                                        I

      Entered at Madison, Wisconsin, this / g'        dayofnll~·            2020.

                                                   -c)_                 i

                                                    {=e~-A-(?~
                                                   PETER OPPENEE~
                                                   Clerk of Court
                                                   United States District Court




                                              5
               United States v. Estate of James L. Riehle, et al.

                          Case No. 19-cv-837-bbc

                            ATTACHMENT A



Notes and Mortgages

a.    Principal as of March 18, 2020               $271,063.15

b.    Interest as of March 18, 2020                $ 30,101.23

            Total as of March 18, 2020             $301,164.38



Costs and Disbursements

C.    Filing of Notice of Lis Pendens              $      34.00

            Total Costs & Disbursements            $      34.00



TOTAL AS OF MARCH 18, 2020                         $301,198.38
